COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 TERRY LEE MORRIS,                                            No. 08-16-00153-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            396th District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                             State.                             (TC# 1382399D)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until February 7, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lisa Mullen, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 7, 2017.

       IT IS SO ORDERED this 9th day of January, 2017.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.